Motion Granted; Appeal Dismissed and Memorandum
Opinion filed May 5, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01268-CV
____________
 
KENTON FORD, INDIVIDUALLY AND D/B/A COMPETITIVE
OVERHEAD DOORS, Appellant
 
V.
 
DALLAS NATIONAL INSURANCE COMPANY, A TEXAS STOCK
INSURANCE COMPANY, F/K/A DALLAS NATIONAL INSURANCE COMPANY, Appellee
 

 
On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2008-03872
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 13, 2010.  On April 27, 2011, appellant
filed a motion to dismiss the appeal because the case has been settled.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Frost, Jamison, and
McCally.